            Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 Belinda Rose,
 individually and on behalf of all others similarly situated,          Civil Action No: 1:21-cv-3366
                                  Plaintiff(s)
                                                                        CLASS ACTION COMPLAINT
     -v.-
                                                                        DEMAND FOR JURY TRIAL
 I. C. System, Inc.,
 and John Does 1-25.

                                  Defendant(s).

         Plaintiff Belinda Rose (“Plaintiff”), brings this Class Action Complaint by and through her

attorneys, Stein Saks, PLLC, against Defendant I. C. System, Inc. (“System”), individually and on

behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil

Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                        INTRODUCTION/PRELIMINARY STATEMENT

    1.      The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). Congress was concerned that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. The Act concluded that "existing laws…[we]re

inadequate to protect consumers," and that "the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      The purpose of the Act was not only to eliminate abusive debt collection practices, but also

to ensure “that those debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer
          Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 2 of 10




protection laws were inadequate, Id. § 1692(b), the Act gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

    3.   The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq.

    4.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is where

the Plaintiff resides as well as where a substantial part of the events or omissions giving rise to the

claim occurred.

                                    NATURE OF THE ACTION

    5.   Plaintiff brings this class action on behalf of a class of New York consumers under § 1692

et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices Act

("FDCPA"), and

    6.   Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

    7.   Plaintiff is a resident of the State of New York, County of New York, residing at 217 W.

111th Street, Apt. 2D, New York, NY 10026.

    8.   Defendant System is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA with a service address at c/o CT Corporation System, 28 Liberty Street,

New York. NY 10005.

    9.   Upon information and belief, Defendant System is a company that uses the mail, telephone,

and facsimile and regularly engages in business the principal purpose of which is to attempt to

collect debts alleged to be due to itself or another.
          Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 3 of 10




    10. John Does 1-25, are fictitious names of individuals and businesses alleged for the purpose

of substituting names of Defendants whose identities will be disclosed in discovery and should be

made parties to this action.

                                     CLASS ALLEGATIONS

    11. Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ. P. 23(a)

and 23(b)(3).

    12. The Class consists of:

                a. all individuals with addresses in the State of New York;

                b. to whom Defendant System sent a letter;

                c. attempting to collect a consumer debt;

                d. in two subclasses where the letter states:

                       1. a “residual balance will remain” on the debt even after making payment;

                           or

                       2. “If your account is settled for less than the full original balance it will

                           cause future collection efforts to cease” but does not state an amount of

                           the full original balance; and

                e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

    13. The identities of all class members are readily ascertainable from the records of Defendant

and those companies and entities on whose behalf it attempts to collect and/or has purchased debts.

    14. Excluded from the Plaintiff Class are the Defendant and all officers, members, partners,

managers, directors and employees of the Defendant and their respective immediate families, and

legal counsel for all parties to this action, and all members of their immediate families.
          Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 4 of 10




    15. There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether

the Defendant’s written communications to consumers, in the form attached as Exhibit A, violate

15 U.S.C. §§ 1692e and 1692f.

    16. The Plaintiff’s claims are typical of the class members, as all are based upon the same facts

and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Class

defined in this complaint. The Plaintiff has retained counsel with experience in handling consumer

lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys have any

interests, which might cause them not to vigorously pursue this action.

    17. This action has been brought, and may properly be maintained, as a class action pursuant

to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-defined

community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominate over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants' written communications to consumers, in the form

                   attached as Exhibit A violate 15 U.S.C. § 1692e and 1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants' common uniform course of conduct complained of herein.
          Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 5 of 10




               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

    18. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

    19. Depending on the outcome of further investigation and discovery, Plaintiff may, at the

time of class certification motion, seek to certify a class(es) only as to particular issues pursuant to

Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

    20. Plaintiff repeats the above allegations as if set forth here.
            Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 6 of 10




       21. Some time prior to August 29, 2020, Plaintiff allegedly incurred an obligation to non-party

T-Mobile USA Inc.

       22. The obligation arose out of transactions incurred primarily for personal, family, or

household purposes, specifically personal cell phone service.

       23. The alleged T-Mobile USA Inc. obligation is a “debt” as defined by 15 U.S.C. § 1692a

(5).

       24. T-Mobile USA Inc. is a “creditor” as defined by 15 U.S.C. § 1692a (4).

       25. Defendant System collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                                Violation - August 29, 2020 Collection letter

       26. On or about August 29, 2020, Defendant System sent Plaintiff an initial collection letter

regarding the alleged debt. See Letter attached as Exhibit A.

       27. The letter states:

           BALANCE DUE:                                    $857.06


           Principle Due:                                  $716.65
           Collection Charge Due:                          $140.41

To resolve the BALANCE DUE indicated above, our office will [a]ccept a reduced payment amount
of $471.38.

If your account is settled for less than the full original balance it will cause future collection efforts
to cease. A residual balance will remain with T Mobile USA Inc.

       28. The letter offers a settlement of 55% resulting in a reduced amount of $471.38 but then

states “a residual balance will remain with T Mobile USA Inc.”
             Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 7 of 10




     29. No explanation is given for why a residual amount would be owed to T-Mobile USA Inc.

if plaintiff were to take advantage of the settlement amount.

     30. This lack of clarity confused Plaintiff as to the total amount owed and if she will still have

an outstanding balance even if she pays the amount demanded.

     31. In addition, the Letter does not state an amount for the “full original balance” and therefore

Plaintiff did not know what amount would constitute “less than the full original balance”.

     32. The Letter, taken a as whole, is incomprehensible.

     33. Plaintiff was therefore unable to evaluate her options of how to handle this debt.

     34. Plaintiff was confused by the Letter and suspected it was fraudulent or at least

questionable, in whole or in part.

     35. Because of this, Plaintiff expended time money and effort in determining the proper course

of action.

     36. In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.

     37. These violations by Defendant were knowing, willful, negligent and/or intentional, and

Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     38. Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

     39. Defendant’s deceptive, misleading and unfair representations with respect to its collection

efforts were material misrepresentations that affected and frustrated Plaintiff's ability to intelligently

respond to Defendant’s collection efforts because Plaintiff could not adequately respond to

Defendant’s demand for payment of this debt.
          Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 8 of 10




    40. Defendant’s actions created an appreciable risk to Plaintiff of being unable to properly

respond or handle Defendant’s debt collection.

    41. Plaintiff was confused and misled to her detriment by the statements in the dunning letter,

and relied on the contents of the letter to her detriment.

    42. Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

    43. As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                                  COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692e et seq.

    44. Plaintiff repeats the above allegations as if set forth here.

    45. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    46. Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

    47. Defendant violated said section by making deceptive and misleading representations in

violation of §§ 1692e, 1692e (2)(A), and 1692e (10) as described above, inter alia, by claiming a

residual amount may be owed after making the settlement payment, without explanation why and

also making certain results contingent on payment of less than the “full original balance” without

stating the amount of the “full original balance”.

    48. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.
             Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 9 of 10




                                     COUNT II
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692f et seq.

     49. Plaintiff repeats the above allegations as if set forth here.

     50. Alternatively, Defendant’s debt collection efforts attempted and/or directed towards the

Plaintiff violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     51. Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or unconscionable

means in connection with the collection of any debt.

     52. Defendant violated this section as described above, inter alia, by claiming a residual

amount may be owed after making the settlement payment, without explanation why and also

making certain results contingent on payment of less than the “full original balance” without stating

the amount of the “full original balance”.

     53. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

     54. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Belinda Rose individually and on behalf of all others similarly

situated demands judgment from Defendant I. C. System, Inc., as follows:

        a.       Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Eliyahu Babad, Esq. as Class Counsel;

        b.       Awarding Plaintiff and the Class statutory damages;
               Case 1:21-cv-03366-JPO Document 1 Filed 04/16/21 Page 10 of 10




          c.       Awarding Plaintiff and the Class actual damages;

          d.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

          e.       Awarding pre-judgment interest and post-judgment interest; and

          f.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.


Dated: April 16, 2021                                   Respectfully submitted,

                                                        s/ Eliyahu Babad__
                                                        Eliyahu Babad, Esq.
                                                        285 Passaic Street
                                                        Hackensack, NJ 07601
                                                        Phone: (201) 282-6500 x121
                                                        Fax: (201) 282-6501
                                                        Email: EBabad@SteinSaksLegal.com
                                                        Attorneys for Plaintiff


herb
